Citation Nr: 1630055	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-45 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from March 1978 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2015, the Board remanded the claims for additional evidentiary development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric examinations correspond to no greater than a level II hearing loss for the right ear, and no greater than a level II hearing loss for the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in May 2015 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  In July 2015 and November 2015, the AOJ provided the Veteran with VA examinations for his service-connected bilateral hearing loss.  The AOJ readjudicated the Veteran's claim for an initial compensable disability evaluation in an August 2015 Supplemental Statement of the Case and in a December 2015 rating decision.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in May 2009.  
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  There is no indication in the record that the Veteran is in receipt of Social Security Administration disability benefits.

During the appeal period, the Veteran was afforded VA audiological examinations in March 2009, August 2010, July 2015, and November 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial compensable disability evaluation for bilateral hearing loss, there is no additional evidence which needs to be obtained. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the VA examiners discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Moreover, neither the Veteran nor his accredited representative has asserted that there is any deficiency in his VA examinations.    

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV.  Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants an initial compensable disability evaluation.

The Veteran was afforded a VA audiological examination in March 2009.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
45
60
65
LEFT
20
40
45
60
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 48 decibels in the right ear, and 51 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent for the right ear, and 92 percent for the left ear.

Applying the test results of the March 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination again in August 2010.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
65
75
LEFT
25
45
55
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 94 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the August 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination again in July 2015.  The examiner noted that he used the results of the June 18, 2015, audiology evaluation performed at the VA Medical Center.  The examiner explained that he used this evaluation because it was performed approximately one month prior, was complete, and implemented the required testing procedures.  The examiner noted that he completed a modified performance intensity speech test using the Maryland recorded CNC word list, and recorded these results as the speech discrimination scores for the evaluation.

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
75
75
LEFT
15
40
60
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 64 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the June 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a final VA audiological examination in November 2015.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
80
75
LEFT
20
40
60
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear.

Applying the test results of the November 2015 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the March 2009, August 2010, July 2015, and November 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable disability evaluation for his bilateral hearing loss disability cannot be granted.

Accordingly, the evidence of record does not support an initial compensable disability evaluation for the Veteran's bilateral hearing impairment.  

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his ordinary conditions of daily life, including his ability to work.  In particular, the Veteran reports trouble hearing his co-workers and certain sounds at work.  He reports that he needs to wear hearing aids and look someone in the face when talking with them.  The rating assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  In this regard, the Veteran has been employed as a Quality Engineer throughout the appeal period.  Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action.  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.


REMAND

Additional development is warranted with respect to the Veteran's claim for entitlement to service connection for a respiratory disorder.  Specifically, in September 2015, following the most recent SSOC in August 2015, the Veteran submitted private treatment records from Dr. H. B. in connection with his claim for service connection for a respiratory disorder.  These treatment records provided additional respiratory clinical findings and diagnoses not considered by the July 2015 VA examiner.  In particular, in January 2014, Dr. H. B. noted that a chest x-ray revealed subtle thickening of the perihilar bronchial walls, which suggested bronchitis or asthma.  Dr. H. B. also rendered additional diagnoses of asthma and sinusitis.  

In light of the new evidence revealing additional respiratory clinical findings and diagnoses during the appeal period, the AOJ should obtain a supplemental opinion from the examiner who performed the July 2015 VA respiratory examination which addresses this evidence.  If this examiner is no longer available, the RO should obtain an opinion from an appropriate examiner.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, return the claims file to the July 2015 VA examiner to obtain an addendum opinion regarding the etiology of any respiratory disorders diagnosed during this appeal-to include COPD, bronchitis, chronic rhinorrhea, and sinusitis.  If the July 2015 VA examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner is asked to opine as to whether any of the Veteran's respiratory conditions diagnosed during the current appeal period, to include COPD, bronchitis, chronic rhinorrhea, and sinusitis, are at least as likely as not (50 percent probability or greater) related to his active service.  The examiner should provide an opinion for all respiratory disabilities diagnosed during the appeal.  In this regard, the examiner should specifically address the private treatment records from Dr. H. B., in which x-ray imaging in 2014 revealed subtle thickening of the perihilar bronchial walls, suggesting bronchitis or asthma.

In providing this opinion, the examiner must discuss: (1) service medical records showing treatment for various upper respiratory conditions, to include bronchitis, pharyngitis, rhinitis, and sinusitis; (2) the Veteran's history of in-service exposure to hazardous chemicals, to include lead, ethylene glycol, benzene, and toluene; and (3) post service treatment within a year of discharge from active service for upper respiratory symptoms and assessments of sinusitis and bronchitis.   

This opinion must be accompanied by adequate reasons and bases.  Such reasons and bases may include, but are not limited to, specifically cited medical literature, evidence in the record, and prior VA examination reports.  

The examiner should consider the Veteran's lay statements regarding the onset and continuity of symptomatology.  

If the examiner finds that one etiology is more likely over another, such opinion should provide a clear rationale for that finding.

3.   After completing the above development, and any 
	other action deemed necessary, adjudicate the claim.  
	If the benefit sought remains denied, furnish the 
	Veteran and his representative a supplemental 
	statement of the case.  This matter should then be 
	returned to the Board for appropriate appellate review, 
	if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


